979 A.2d 846 (2009)
PENN FLORIDA REALTY, L.P., Petitioner
v.
LOWER GWYNEDD TOWNSHIP BOARD OF SUPERVISORS, Respondent.
Nos. 470 & 471 MAL 2008.
Supreme Court of Pennsylvania.
August 26, 2009.

ORDER
PER CURIAM.
AND NOW, this 26th day of August, 2009, the Joint Application for Lifting of Stay and Remanding Appellate Proceedings is GRANTED. The stay issued by *847 this Court is LIFTED, and the matter is REMANDED to the Court of Common Pleas of Montgomery County for consideration of the parties' Joint Motion for Entry of Agreed Order. The Petition for Allowance of Appeal is DISMISSED.